CARPENTER, J.
This is an action to recover damages for personal injuries received in June, 1932, in Warwick, Rhode Island. Upon the trial of the case the jury returned a verdict for the plaintiff for the sum of $1,100. Thereupon the defendant filed a motion for a new trial alleging the usual grounds, together with the ground that the defendant had discovered new and material evidence. No affidavits have been filed and no argument was made as to newly discovered evidence ; therefore’’ the Court has not considered that portion of the motion.
It appeared from the evidence that the plaintiff stopped the automobile in which he was riding on Spencer Road, a public highway in said Warwick, .and was engaged in repairing the carburetor on the automobile, and while so engaged the defendant ran into the ’rear of the car so parked and injured the plaintiff.
For plaintiff: Pettine, Godfrey & Cambio.
For defendant: P. W. McKiernan.
The plaintiff was a World War veteran and had been shell shocked and was not in altogether good health when he was injured, but the jury, after considering the matter, returned a verdict of $1,100.00 for the plaintiff. In this case the Court feels that the jury were justified and that substantial justice has been done.
Motion for new trial is denied.